DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment filed, 11 July 2022, of application filed, with the above serial number, on 03 September 2020 in which claims 1-8, 10-19 have been amended and claim 9 has been cancelled. Claims 1-8, 10-19 are pending in the application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first mode in which the base station is split into a centralized unit (CU) and a distributed unit (DU), a second mode in which the base station is split into a CU control plane (CUCP), a CU user plane (CUUP), and the DU, and both the first mode and the second mode involve configuration of the base station with an identical interface must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims have been amended to add “both the first mode and the second mode involve configuration of the base station with an identical interface”. It is not clear what the identical interface is in reference to or involved with. Is the identical interface for the configuration of the base station, is the identical interface for both the first mode and second mode, is the base station configured with an identical interface as presumably other base stations (as par. 9 alludes to a large quantity of base stations having different interfaces, thus the need for a same (~identical) interface, yet there are no suggestion of other base stations), is the interface on the network function management unit identical to the interface on the network management unit, is the interface identical and a same interface on each unit if the units are different or are the interface types the same, is there only a single interface for the CU, DU in first mode and identical single interface for two CU control planes and DU (three nodes) in 2nd mode?

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chou et al (hereinafter “Chu”, 2019/0363953).
As per Claim 1, Chou discloses a method comprising: 
receiving, by a network function management unit, a management request sent by a network management unit, wherein the management request comprises configuration information of a base station, the configuration information comprises at least one of a deployment mode and a virtualization mode, and the deployment mode comprises a non-split mode and a split mode (at least Fig. 2, paragraph 9, 16-17, 55; “a Network Function Virtualisation Orchestrator, NFVO, 222 operable to: receive a request to instantiate a new Network Service from a Network Manager 215; instantiate the Network Service containing the Virtualised Network Function that is part of the Core Network 260, and the Virtualised Network Function that is part of the gNB; and respond to the Network Manager 215 indicating that the requested new Network Service has been instantiated”; “function split feature that is to split a Next Generation Radio Access Network”) that comprises a first mode in which the base station is split into a centralized unit (CU) and a distributed unit (DU), a second mode in which the base station is split into a CU control plane (CUCP), a CU user plane (CUUP), and the DU, and both the first mode and the second mode involve configuration of the base station with an identical interface (at least paragraph 8: “3GPP TR 38.801 V2.0.0 incorporated by reference in its entirety”- see section 11.1.1-11.1.2.9, 11.1.3.4-11.1.3.8, 11.2.2 of 3GPP TR 38.801 V2.0.0 for different split options, CU-DU interface, C-plane (CP) and U-plane (UP) over Fs interface of the CU; Fig. 1 and par. 15-17: the Network Manager 215 requests the Element Manager 235 to establish the relation, which is the management view of the reference point, between the Virtualised Network Function that is part of the Core Network 260, and the Virtualised Network Function that is part of the gNB through configuration; in some embodiments, the Element Manager 235 configures the Virtualised Network Function that is part of the Core Network 260, and the Virtualised Network Function that is part of the gNB to establish the relation ; Device Manager 230 is communicatively coupled to the Operations Support System/Business Support System 210 over interface Itf-N); and 
configuring, by the network function management unit, the base station based on the configuration information (at least paragraph 16-17, 55; instantiate the Network Service containing the Virtualised Network Function that is part of the Core Network 260, and the Virtualised Network Function that is part of the gNB; and respond to the Network Manager 215 indicating that the requested new Network Service has been instantiated).
As per Claim 2. The method according to claim 1, wherein the configuring, by the network function management unit, the base station based on the configuration information comprises: when the configuration information comprises the deployment mode and the deployment mode is the split mode, creating, by the network function management unit, the base station, the CU, and the DU in the first mode; and creating, by the network function management unit, the base station, the CUCP, the CUUP, and the DU in the second mode (at least Fig. 1, paragraph 9, 12-13; the Distributed Units 120 are connected to the Centralized Unit 110 via interfaces Z, 105, DU connected interface Y; paragraph 8: “3GPP TR 38.801 V2.0.0 incorporated by reference in its entirety”- see section 11.1.1-11.1.2.9, 11.1.3.4-11.1.3.8, 11.2.2 of 3GPP TR 38.801 V2.0.0 for different split options, CU-DU interface, C-plane (CP) and U-plane (UP) over Fs interface of the CU deployed in the Option/Mode as requested).
As per Claim 3. The method according to claim 2, wherein the management request further comprises a component identifier, and a component corresponding to the component identifier comprises at least one of the CU and the DU in the first mode and at least one of the CUCP, CUUP, and the DU in the second mode, and the configuring, by the network function management unit, the base station based on the configuration information comprises: configuring, by the network function management unit, the component identifier for the base station; and associating the base station with the component corresponding to the component identifier (at least paragraph 56; the request to instantiate the new Network Service from the Network Manager 215 comprises a Network Service Descriptor, said Network Service Descriptor containing the Virtualised Network Function that is part of the Core Network 260, and the Virtualised Network Function that is part of the gNB).
As per Claim 4. The method according to claim 1, wherein the configuring, by the network function management unit, the base station based on the configuration information further comprises: creating, by the network function management unit, the base station when the configuration information comprises the deployment mode, and if the deployment mode is the non-split mode (at least paragraph 11; gNB).
As per Claim 5. The method according to claim 1, wherein when the configuration information comprises the virtualization mode, and when the virtualization mode is a component virtualization mode, the management request further comprises a virtualized network function instance identifier, an association relationship exists between the virtualized network function instance identifier and a component corresponding to the component virtualization mode, the component corresponding to the component virtualization mode comprises at least one of a CU and the DU in the first mode; or the component corresponding to the component virtualization mode comprises at least one of the CUCP, CUUP, and the DU in the second mode, and wherein the configuring, by the network function management unit, the base station based on the configuration information further comprises: creating, by the network management unit, a base station component; configuring, based on the association relationship, the virtualized network function instance identifier for the created base station component; and associating the created base station component with a virtualized network function instance corresponding to the virtualized network function instance identifier (at least paragraph 41, 16-18; apparatus, comprising: a New Radio (NR) RAN node or gNB comprising a Centralized Unit 110 (Upper Layer of New Radio BS) that may be implemented as Virtualized Network Functions (VNF) deployed in the cloud, and Distributed Unit 120 (i.e. Lower Layer of New Radio BS) that may be implemented as vertical hardware deployed in the cell site to provide wireless communication to UE; Add Virtualised Network Functions Forwarding Graphs to a Network Service instance containing the Virtualised Network Function instance that is part of gNB. In some cases, a Network Service instance may comprise the Virtualised Network Function instance that is part of a gNB, the Virtualised Network Function Forwarding Graphs (VNFFGs) including the Virtual Links (VLs) to connect the Virtualised Network Function instance that is part of the gNB with other Virtualised Network Function/Physical Network Function instances in the Network Service instance. The Virtual Links could contain some essential information (e.g., quality of service (QoS), connectivity type, etc) for the connections between the Virtualised Network Function instance that is part of gNB and other Virtualised Network Function/Physical Network Function instances).
As per Claim 6. The method according to claim 5, wherein the base station component created by the network function management unit comprises a type of the base station component, and the type of the base station component comprises at least one of the CU and the DU in the first mode, or the type of the base station component comprises at least one of the CUCP, CUUP, and the DU in the second mode (at least paragraph 12-16; a Next Generation Radio Access Network comprising a Centralized Unit 110 that is implemented as a Virtualised Network Function running in the cloud, and Distributed Units 120 running in the cell site that provide wireless communication to the UE; Centralized Unit that is part of a gNB can be virtualised; therefore, a Centralized Unit can be implemented as the Virtualised Network Function 250, and can be connected to the Virtualised Network Function that is part of the Core Network 260).
As per Claim 7. The method according to claim 1, wherein after the configuring, by the network function management unit, the base station based on the configuration information, the method further comprises: sending, by the network function management unit, base station information to the network management unit, wherein the base station information comprises an identifier of a created base station and a component identifier, wherein a component corresponding to the component identifier comprises at least one of the CU and the DU in the first mode, or the component corresponding to the component identifier comprises at least one of the CUCP, CUUP, and the DU in the second mode (at least paragraph 18, Fig. 2; Element Manager 235 configures the Virtualised Network Function that is part of the Core Network 260, and the Virtualised Network Function that is part of the gNB to establish the relation; in some embodiments, the Element Manager 235 responds to Network Mana; the Network Functions Virtualisation Orchestrator 222 responds to Network Manager 215 to indicate that the Virtualised Network Function Forwarding Graphs have been added successfully. Post-conditions: in some embodiments, the Virtualised Network Function Forwarding Graphs, containing the Virtual Links to connect the Virtualised Network Function instance that is part of the gNB and other Virtualised Network Function/Physical Network Function instances, have been added to the Network Service instance).
Claims 8, 10-19 do not, in substance, add or define any additional limitations over claims 1-7 and therefore are rejected for similar reasons, supra.

Response to Arguments
Applicant's arguments filed 11 July 2022 have been fully considered but they are not persuasive.
Applicant argues, in substance, that Chou does not disclose both the first mode and the second mode involve configuration of the base station with an identical interface, as Chou teaches interfaces Z, as seen with Fig. 12, two separate interfaces both labeled Z and 105. However, see the above 112 Rejection, it is indefinite what the interface is referring to. The specification does not use the term ‘identical’ but rather refers to the interface as being a same interface. While synonymous terms, Chou’s two interfaces Z/105 are the same as they are both labeled Z and numbered 105, it is not quite clear if they are identical as they are two interfaces, but the claim language doesn’t specify being a single interface, only identical which Z 105 = Z 105. However, the claim language suggests involving configuration of the base station with an identical interface, the configuration received by a network management unit management request, thus the claim language suggests the interface be from the network function management unit to the network management unit. Chou teaches the S1 interface from 130 to 110 in Fig. 1. The instant application does not illustrate the interface in the drawings to compare Chou’s Fig. 1 with what interface is being claimed in order to distinguish a difference. Lastly, Chou in paragraph 8 notes that “3GPP TR 38.801 V2.0.0 incorporated by reference in its entirety”. TR 38.801, provided via IDS filed 4/23/21 sections 11.1.1-11.1.2.9, 11.1.3.4-11.1.3.8, 11.2.2 disclose the different split options, a same CU-DU interface, C-plane (CP) and U-plane (UP) over Fs interface of the CU. 
Para. 4-7 of the instant application also acknowledge as prior art the claimed ‘a first mode in which the base station is split into a centralized unit (CU) and a distributed unit (DU), a second mode in which the base station is split into a CU control plane (CUCP), a CU user plane (CUUP), and the DU’:
“…Currently, the gNB is deployed in the following three forms. [0005]   Form 1: The gNB is not split, that is, the entire gNB is deployed as a unit. [0006]   Form 2: The gNB includes two types of components: a centralized unit (CU) and a distributed unit (DU), and the CU and the DU are independently deployed. [0007]   Form 3: The gNB includes three types of components: a centralized unit control plane (CUCP), a centralized unit user plane (CUUP) and a DU, and the CUCP, the CUUP, and the DU are independently deployed.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763. The examiner can normally be reached 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY TODD/Primary Examiner, Art Unit 2443